Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 30, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146860                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  RICHARD W. REMSING,                                                                                    David F. Viviano,
           Plaintiff-Appellant,                                                                                      Justices

  v                                                                SC: 146860
                                                                   COA: 309361
                                                                   Ingham CC: 09-001638-CZ
  CITY OF LANSING, DOMENIC FUCCIOLO,
  MURDOCK JEMERSON, PAUL DYKEMA,
  BRIGHAM C. SMITH, and BILLIE O’BERRY,
            Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 5, 2013
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 30, 2013
           t0722
                                                                              Clerk